Citation Nr: 0413809	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for 
paralysis of the seventh cranial nerve.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Chicago, Illinois.  A hearing was held before 
the undersigned Veterans Law Judge via videoconference in 
December 2003.

The veteran has raised claims of entitlement to service 
connection for a cervical spine condition and headaches as 
secondary to his service-connected paralysis of the seventh 
cranial nerve.  The Board refers these claims to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's increased rating claim has been developed and 
obtained, and all due process concerns have been addressed.

2.  The veteran's paralysis of the seventh cranial nerve is 
not manifested by facial muscle weakness or current 
paralysis.

3.  Evidence received raises a possibility of substantiating 
the veteran's claim of entitlement to service connection for 
a low back condition.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
paralysis of the seventh cranial nerve have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8207 (2003).

2.  Evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a low back condition 
has been received.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed his 
increased rating claim in September 2001.  Before initial 
adjudication of his claim, he was notified via letter in June 
2002 that VA would make reasonable efforts to obtain such 
things as medical records, employment records, and records 
from other Federal government agencies as long as he provided 
VA with enough information about the records so that a 
request could be made.  He was informed that it was still his 
responsibility to make sure that VA received the records.  
The January 2003 Statement of the Case (SOC) provided the 
veteran with the full regulation of VA's duty to assist and 
with specific criteria for an increased rating for paralysis 
of the seventh cranial nerve.  Accordingly, the Board 
considers the VA's notice requirements met in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in July 
2002 for his increased rating claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The resulting report has been 
obtained.  VA treatment records and private medical records 
have been obtained and associated with his rebuilt claims 
folder.  The veteran has not identified evidence not of 
record.  In view of the foregoing, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence for the matters decided herein is required, and 
would be otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2003).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Paralysis of the cranial nerves is evaluated pursuant to 
Diagnostic Code 8207, which provides for a 10 percent 
evaluation where there is evidence of moderate, incomplete 
paralysis.  A 20 percent evaluation is warranted where there 
is evidence of severe, incomplete paralysis.  A 30 percent 
evaluation, the maximum available, is warranted where there 
is evidence of complete paralysis.  Evaluation of paralysis 
is dependent upon relative loss of innervation of facial 
muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207 (2003).

Here, the July 2002 VA examination report reflects that the 
veteran indicated that he did not have facial pain or 
numbness.  The report indicates that physical examination 
revealed that the veteran's face was slightly asymmetrical, 
with the right corner of the lip pulled up somewhat compared 
to the left corner.  The examiner noted that when the veteran 
smiled, he seemed to move his face reasonably well and that 
motor movements of the face actually seemed intact.  
Sensations on the veteran's face were normal and palate 
movements were normal.  The report contains an assessment of 
seventh nerve paralysis by history only and specifically 
indicates no residuals.  The examiner noted that on 
examination, it was actually difficult to pick out exactly 
which side was involved and that there was no facial pain or 
sensory loss of the face.

The December 2003 hearing transcript reflects that the 
veteran testified that he had slowed speech abilities.

The foregoing reveals that other than slight asymmetry of the 
veteran's face regarding his mouth, the veteran did not have 
any residual of his seventh nerve paralysis.  While the 
veteran testified that he had slowed speech abilities, 
examination of the veteran revealed in contrast that he 
seemed to move his face reasonably well, his motor movements 
seemed intact, and his palate movements were normal.  The 
objective medical evidence of slight asymmetry of the face, 
which the examiner noted was difficult to pick out, does not 
more closely approximate moderate, incomplete paralysis such 
that a compensable disability rating is warranted in the 
instant case.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8207 (2003).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's 
increased rating claim.  The Board notes that the benefit-of-
doubt rule does not apply when the preponderance of the 
evidence is against claim.  Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001).

In reaching this decision, the Board notes that the veteran's 
disability picture does not present manifestations that could 
be regarded as presenting an exceptional or unusual 
disability and the evidence is not reflective of factors that 
take it outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Accordingly, the Board finds that the 
disability at issue does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2003).

As for the veteran's claim based on new and material 
evidence, a claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with pervious evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

Here, the veteran's previous claims folder has been lost and 
a new one has been created, termed as a rebuilt claims 
folder.  A computer search of the veteran's claim number 
revealed that he had previously been denied service 
connection for a back condition.  As his previous claims 
folder is lost, the basis for this denial and the evidence 
previously considered is not of record, triggering a 
heightened obligation to consider the benefit of the doubt 
rule.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

The December 2003 hearing transcript reflects that the 
veteran testified that he fell while on active duty and 
injured his face and back.  A May 1998 private X-ray report 
reflects bilateral sacralization of L5 with pseudarthrosis 
with the sacrum proper and degenerative changes bilaterally.  
A September 2001 VA X-ray report contains an impression of 
osteoporosis with no other significant abnormality seen in 
the lumbar spine.  His private and VA medical records show 
treatment for chronic low back pain.  A September 2001 VA 
medical record reflects that the veteran had a history of 
chronic low back pain since an injury in service.

With application of the benefit of the doubt rule, the Board 
concludes that the above evidence of a current low back 
condition combined with the veteran's testimony of an in-
service injury to the back raises a reasonable possibility of 
substantiating the veteran's claim such that new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a low back condition.  
See 38 C.F.R. § 3.102 (2003).  To this extent only, the 
veteran's appeal succeeds.

As the issue of whether new and material evidence has been 
presented to reopen the claim is resolved in the veteran's 
favor, the Board dispenses with ensuring compliance with the 
VCAA as to this aspect of the appeal.


ORDER

A compensable disability rating for paralysis of the seventh 
cranial nerve is denied.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
condition, and to that extent only this appeal is granted.


REMAND

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Before such a 
determination can be made, some additional development is 
required and a remand is in order.  This matter is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the veteran if further action is 
required.

First, the December 2003 hearing transcript reflects that the 
veteran's testified that he injured his back in 1969 while 
his VA treatment records reflect that he indicated 1970.  The 
veteran's personnel records should be obtained to verify the 
time frame the veteran was stationed at Fort Monroe, where 
the veteran indicated that the fall occurred.  Then efforts 
should be made to obtain in-patient clinical records for the 
time frame that the veteran was stationed at Fort Monroe.  
Additionally, a VA examination should be scheduled to obtain 
a medical opinion as to the etiology of the veteran's current 
low back condition.  See 38 C.F.R. § 3.159 (2003).

Therefore, this case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.

2.  Contact the NPRC, or any other 
appropriate agency, and request the 
veteran's active duty personnel records 
which would reflect the locations at 
which the veteran served on active duty.  
If no records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  Request the veteran's in-patient 
clinical records from the medical 
facility that served military personnel 
stationed at Fort Monroe in Virginia for 
the time period he was stationed there.

4.  Schedule the veteran for a VA spine 
examination.  The veteran has testified 
that he fell while in service and injured 
his face and back.  He is service-
connected for paralysis of the seventh 
cranial nerve.  After reviewing the 
evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
current low back condition is likely 
(more than 50%), not likely (less than 
50%), or at least as likely as not (50%) 
related to an in-service injury which 
resulted in the veteran's service-
connected condition of paralysis of the 
seventh cranial nerve or any other in-
service low back injury revealed by the 
evidence of record.  The examiner should 
include a rationale for his/her opinion.  
If the manifested chronic disability 
cannot be medically linked or attributed 
to the veteran's military service on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

5.  If the benefit sought remains denied, 
furnish the veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



